Case 1:20-cv-00311-RP Document 73 Filed 09/03/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
EDDIE LEE WILSON, AND CHESTER §
JACKSON, SR. A/N/F CHESTER §
JACKSON, JR. §
Plaintiffs, § CIVIL ACTION NO. 1:20-cv-00311-
§ RP
VS. §
§
ROBERT RILEY BAUCOM, §
DEPUTY JOHN K. BENNETT, §
SHERIFF THOMAS NORSWORTHY, §
CITY OF CALDWELL, AND §
BURLESON COUNTY §
Defendants. §

DEFENDANTS’ ADVISORY TO THE COURT AND
OPPOSED MOTION FOR EXTENSION OF PRETRIAL FILING DEADLINES

TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES Defendants Burleson County, John K. Bennett, City of Caldwell and
Robert Baucom and file this Advisory to the Court and Opposed Motion for Extension of Pretrial

Filing Deadlines and would respectfully show the Court as follows:

I,
Background Facts

Plaintiffs file suit arising from the arrest and incarceration of Chester Jackson, Jr., on April
19, 2019, in Burleson County, Texas. In February 2020, Plaintiffs filed suit against Defendants
Burleson County, John Bennett, Thomas Norsworthy, City of Caldwell, and Robert Baucom.

On May 22, 2020, the Court entered a Scheduling Order in this case. [Doc. 26] As per this
order, the discovery period ended on April 2, 2021, and the dispositive motion deadline was May

10, 2021.

Defendants’ Advisory to the Court and Opposed Motion for Extension of Pretrial Deadlines /25145 Page 1
Case 1:20-cv-00311-RP Document 73 Filed 09/03/21 Page 2 of 6

On May 10, 2021, Defendants Burleson County and John Bennett filed their Motion for
Summary Judgment, including asserting a qualified immunity defense on behalf of Defendant
Bennett. [Doc. 60] Defendant City of Caldwell also filed a Second Renewed Motion to Dismiss
and Motion for Summary Judgment on that date. [Doc. 58]

Plaintiffs requested a 90-day extension of time to respond to the pending motions, which
was opposed by Defendants. Consideration of the Motion was referred to Magistrate Judge Lane
who granted Plaintiffs until June 16, 2021 to respond to the pending motions. [Doc. 67] On June
17, 2021, a text order was entered referring consideration of Defendants’ Motions to Magistrate
Judge Lane for consideration.

Plaintiffs responded to the Motions and Defendants filed their replies to the same, with all
briefing complete by June 28, 2021. As of this time there has been no Report and
Recommendation or other ruling from the Court with respect to the pending summary judgment
motions, including Defendant Bennett’s qualified immunity defense, and motion to dismiss.

On September 2, 2021, the Court issued an order setting the pretrial conference for this
matter for September 17, 2021. [Doc. 72] This order activates certain deadlines under the Western
District Local rules, specifically including the filing of certain materials fourteen and seven days
prior to the hearing. Because the Order from yesterday set the pretrial conference on September
17, the triggered deadlines are thus today, September 3, 2021, and September 10, 2021.

Il.
Advisory to the Court and Motion for Extension of Pretrial Filing Deadlines

Defendants wish to make the Court aware that there are pending Motions that remain
outstanding at this time. The Court’s ruling on these Motions could dramatically change the
nature and landscape of this case, specifically including the parties involved, the causes of

action to be tried, and the factual and legal matters relevant to the same. As such, the pretrial

Defendants’ Advisory to the Court and Opposed Motion for Extension of Pretrial Deadlines /24682 Page 2
Case 1:20-cv-00311-RP Document 73 Filed 09/03/21 Page 3 of 6

filings necessary for this matter could also be dramatically altered, depending on the Court’s
ruling on the pending Motions.

Defendants would ask that the Court extend the deadline for the submission of the
pretrial filings until the pending motions are ruled upon and the parties understand what the
issues at trial will be before the parties incur the extensive time and expense on issues that may
be moot or irrelevant to the ultimate case. The parties only received one day’s notice of the
initial deadline, a Friday before a holiday week-end when the parties and their attorneys are
not fully staffed. Thus, at a minimum, Defendants ask that the deadline for today’s filings be
extended to until at least September 10, 2021.

Additionally, former Deputy Defendant Bennett has a qualified immunity defense
pending as part of his dispositive motion. It is well settled that a qualified immunity defense
“protects the official both from liability as well as from the ordinary burdens of litigation,
including far-ranging discovery.” Harlow y. Fitzgerald, 457 U.S. 800, 817-18 (1982)).
Qualified immunity is “an entitlement not to stand trial or face the other burdens of litigation,
conditioned on the resolution of the essentially legal [immunity] question.” Behrens v.
Pelletier, 516 U.S. 299, 306 (1996)(citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

Defendant Bennett will additionally be entitled to an immediate appeal before
submitting to a jury trial if immunity is denied. Mitchell, 472 U.S. at 530 (“a district court's
denial of a claim of qualified immunity, to the extent that it turns on an issue of law, is an
appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding the
absence of a final judgment.”); see also, In Helton v. Clements, 787 F.2d 1016, 1017 (Sth Cir.
1986)(extending the Mitchell ruling to apply to a district court's refusal to rule on a claim of

qualified immunity until trial).

Defendants’ Advisory to the Court and Opposed Motion for Extension of Pretrial Deadlines /24682 Page 3
Case 1:20-cv-00311-RP Document 73 Filed 09/03/21 Page 4 of 6

As such, while there was no discovery during the course of this litigation that
necessitated a stay request, Defendant Bennett in particular should not be compelled to submit
the extensive materials required under the pretrial filings requirements, until his qualified

immunity defense is ruled upon.

PRAYER
WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray this Court
extend the pretrial filing requirements until the pending Motions for Summary Judgment and
Motion to Dismiss are ruled upon, and for such other and further relief to which these

Defendants may be justly entitled.

Respectfully submitted,

FLETCHER, FARLEY,

SHIPMAN & SALINAS, L.L.P.

2530 Walsh Tarlton Lane, Suite 150
Austin, Texas 78746

(512) 476-5300

FAX (512) 476-5771

By: /s/Joanna Lippman Salinas
Joanna Lippman Salinas
State Bar No. 00791122
joanna. salinas@fletcherfarley.com

 

 

Attorneys for Defendants, Burleson County and
John K. Bennett

VIADA & STRAYER

17 Swallow Tail Court

The Woodlands, Texas 77381
(281) 419-6338

FAX (281) 661-8887

Defendants’ Advisory to the Court and Opposed Motion for Extension of Pretrial Deadlines /24682 Page 4
Case 1:20-cv-00311-RP Document 73 Filed 09/03/21 Page 5 of 6

/s/ Ramon G. Viada IT
Ramon G. Viada III

State Bar No. 20559350
rayviada@viadastrayer.com

Attorneys for Defendant, City of Caldwell

WRIGHT & GREENHILL, P.C.
900 Congress Avenue, Suite 500
Austin, Texas 78701

(512) 476-4600

FAX (512) 476-5382

By: /s/ Archie Carl Pierce
Archie Carl Pierce
State Bar No. 15991500

cpierce@w-g.com
Blair J. Leake

State Bar No. 24081630

bleake@w-g.com
Stephen B. Barron

State Bar No. 24109619
sbarron@w-g.com

Attorneys for Defendant, Robert Baucom
CERTIFICATE OF CONFERENCE

In accordance with Federal Rules, Defendants certify they consulted with counsel for
Plaintiffs and she is opposed to this Motion.

/s/ Joanna Lippman Salinas
Joanna Lippman Salinas

Defendants’ Advisory to the Court and Opposed Motion for Extension of Pretrial Deadlines /24682 Page 5
Case 1:20-cv-00311-RP Document 73 Filed 09/03/21 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Defendants’ Advisory and
Motion for Extension of Pretrial Filing Deadlines has been provided to the offices of:

U.A. Lewis Archie Carl Pierce

Okwudili Onyekwelu Blair J. Leake

THE LEwis LAW GROUP Stephen B. Barron

99 Detering WRIGHT & GREENHILL, P.C.
Houston, Texas 77077 900 Congress Avenue, Suite 500

Austin, Texas 78701
Ramon G. Viada III
VIADA & STRAYER
17 Swallow Tail Court
The Woodlands, Texas 77381

via electronic service in accordance with the Federal Rules of Civil Procedure, on September 3,
2021.

/s/Joanna Lippman Salinas
Joanna Lippman Salinas

Defendants’ Advisory to the Court and Opposed Motion for Extension of Pretrial Deadlines /24682 Page 6
